                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
 Case No.         CV 18-5475-SJO(Ex)                                            Date      October 15, 2019
 Title            MAINFREIGHT, INC. V. SABEMOS BEVERAGES LLC, ETC., ET AL.



 Present: The Honorable          Charles F. Eick, United States Magistrate Judge
                Stacey Pierson                                None                                None
                Deputy Clerk                        Court Reporter / Recorder                   Tape No.
           Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                            None                                                   None
 Proceedings:                (IN CHAMBERS)

       In light of the “Notice of Settlement,” filed October 15, 2019, “Plaintiff’s Motion for Discovery
Sanctions,” filed July 5, 2019, and previously scheduled to be heard on October 18, 2019, is denied without
prejudice.




cc:      Judge Otero
         All Counsel of Record                                                  Initials of Deputy Clerk      SP



CV-90 (06/04)                                 CIVIL MINUTES - GENERAL                                    Page 1 of 1
